United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-1202
                                  ___________

United States of America,                  *
                                           *
              Plaintiff-Appellee,          *
                                           *
       v.                                  *
                                           *
Kevin Vetter,                              *
                                           *
              Defendant Third Party        *
              Plaintiff-Appellant,         *
                                           *
       v.                                  *
                                           * Appeal from the United States
Consolidated Farm Service Agency,          * District Court for the
formerly known as Agricultural             * District of North Dakota.
Stabilization and Conservation Service; *
United States Department of Agriculture; *     [UNPUBLISHED]
The Commodity Credit Corporation; The *
Burleigh County Consolidated Farm          *
Service Office; Scott Stofferan, his       *
predecessor or successor, in their         *
official capacity, and as individuals;     *
Jean Schoenhard, her predecessor or        *
successor, in their official capacity, and *
as individuals; Marvin Hochhalter, his     *
predecessor or successor, in their         *
official capacity, and as individuals;     *
George Hohimer, his prececessor or         *
successor, in their official capacity, and *
as individuals; Edwin McCarty, his         *
predecessor or successor, in their         *
official capacity, and as individuals,      *
                                            *
             Third Party Defendants-        *
             Appellees.                     *

                                     ___________

                           Submitted: December 11, 1997
                               Filed: December 18, 1997
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Kevin Vetter appeals from the district court&s1 grant of summary judgment to the
United States and its dismissal with prejudice of his counterclaims and third-party
cross-claims, as well as from its denial of his postjudgment motion to reconsider, in this
action by the United States to recover unearned deficiency payments and interest from
him. Having carefully reviewed the record and the parties& submissions, we conclude
the district court was correct and an extended discussion is unnecessary. Accordingly,
we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.

                                           -2-